Citation Nr: 0119527	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel



INTRODUCTION

The veteran had active service from December 1970 to  June 
1972.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit Michigan (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The medical evidence shows that the veteran currently 
suffers from a psychiatric disorder, diagnosed as panic 
disorder.

3.  The medical evidence does not show that any current 
psychiatric disorder was incurred during service, or is in 
any way related to an incident of the veteran's active 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include panic disorder, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 3.303 (2000)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been diagnosed with a psychiatric disorder, 
which he maintains had its inception while he was in service 
in the early 1970's.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal, as the requirements 
under the new law have been met.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses a matter 
not addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, the RO has informed the veteran of the 
reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  The RO twice deferred its 
decision in order to obtain medical records necessary to 
substantiate the veteran's claim.  The veteran's service 
medical records were obtained and the veteran was provided a 
VA medical examination in September 1999.  The Board is 
unaware of any additional outstanding records pertaining to 
this issue.  Under the circumstances, the Board finds that 
the duty to assist has been satisfied, and no useful purpose 
would be served by remanding this case to the RO for 
additional development.  As such, the Board will proceed with 
appellate disposition.

Service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  
Service connection is the relationship of a current 
disability to an injury or disease incurred in active 
service.  Generally, to prove service connection, a claimant 
must submit:  (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

A review of the record reveals that the veteran entered 
service in December 1970.  The examination conducted upon 
entry showed no history of a psychiatric disorder.  While in 
service, the veteran was treated on several occasions for 
symptoms that included dizziness, trouble focussing, nausea, 
blackouts and headaches, which the veteran stated had been 
occurring for years.  The treating physician's notes question 
several possible causes for these symptoms, including 
"BTS", cardiac etiology, and psychogenic etiology.  The 
treatment report notes that a psychiatric opinion was sought, 
but that the psychiatrist was on leave.  There is no evidence 
to indicate that a psychiatric opinion was ever rendered.  
The separation examination shows no pertinent diagnoses.  

Following service separation, beginning in 1987, the veteran 
was treated several times for depression and alcohol abuse.  
In January 1987, he was admitted to the VA Hospital in Hines, 
Illinois for detoxification, at which time he related a 
history of blackouts, but no history of "dts or seizures."  
In June 1987, he received outpatient treatment at the VA 
Hines facility, for depression attributed to family problems, 
at which time he was prescribed Zoloft.

In December 1998, the veteran reported for an examination to 
determine his eligibility for Social Security disability 
benefits.  The veteran was examined by Anne G. Kantor, M.A., 
a limited license psychologist, whose diagnosis was reviewed 
and concurred in by Frederick T. Sulier, Ed.D., a licensed 
psychologist.  The veteran complained of sweating, 
nervousness, shortness of breath, chest pain, and the feeling 
of closing in and suffocation.  These symptoms were reported 
to occur several times daily.  The veteran also asserted that 
he was treated for "panic attacks" while in the service.  
The veteran was diagnosed with a panic disorder, an 
adjustment disorder with depressed mood, and alcohol abuse.

During a January 1999 nursing interview at the Hines clinic, 
the veteran complained of difficulty sleeping, visual 
hallucinations, seeing figures and vague faces.  He also 
reported a fear of falling asleep; that he wouldn't wake up, 
as well as a feeling of being closed in.

In September 1999, subsequent to receiving the veteran's 
application for compensation, the VA scheduled him for an 
examination to determine his general health.  The veteran 
complained of panic attacks, characterized by trouble 
breathing, tight chest, sweating, increased pulse and 
feelings of suffocation.  He also described a fear of falling 
asleep and a feeling that the walls were closing in on him.  
The examining physician diagnosed a panic disorder based on 
increased heart rate, increased breathing with feelings of 
suffocation, excessive sweating and feelings of walls closing 
in, and desire to take flight.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in part above.  However, the Board finds that the 
preponderance of the evidence is against a claim for 
entitlement to service connection for a psychiatric disorder.

Here, the veteran has been diagnosed with a current 
disability, specifically a psychiatric disorder, also 
categorized as an anxiety or panic disorder.  However, a 
successful claim for service connection also requires medical 
evidence of in-service incurrence of injury or disease, and 
medical evidence of a nexus between the in-service disease 
and the current disability.  Pond, 12 Vet. App. at 346.  
Here, there is a service medical record indicating that the 
veteran reported general symptoms of dizziness, trouble 
focussing, headaches and blackouts.  However, not only is 
there no specific diagnosis of a psychiatric disorder, there 
is no diagnosis of any disease or disorder that might have 
caused these symptoms.  The Board notes that the examining 
physician questions a possible psychogenic basis for the 
symptoms, but he also questions other bases, and provides no 
final conclusion on etiology.  The veteran asserts that he 
was prescribed medication for his symptoms, but that he could 
not recall what the medication was; however the veteran's 
service medical records do not reflect this.

The Board notes that the lack of a diagnosis in service is 
not fatal to the claim, if all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  Here, the 
evidence does not support such a finding.  Following service, 
the veteran sought treatment for depression and alcohol abuse 
on several occasions, starting in 1987.  However, these 
problems were attributed to stressors in the veteran's life 
at the time, including family problems and problems coping 
with his physical limitations.  None of these symptoms was 
attributed to a psychiatric disorder, or to an incident of 
the veteran's active service.  The veteran did not report 
symptoms that could be specifically attributable to a 
psychiatric disorder until December 1998, when the disorder 
was first diagnosed.  In light of the extreme passage of time 
between the 1971 in-service symptoms and the 1998 diagnosis 
of a psychiatric disorder, as well as the absence of medical 
evidence establishing a causal relationship between the two 
events, there is no basis for the Board to draw a connection 
between the two events.  

In addition to the lapse of time between notation of in-
service symptoms and subsequent diagnosis of a psychiatric 
disorder, the Board notes that the symptoms reported by the 
veteran while in active service, are not the symptoms which 
are reported in the context of the diagnoses of his 
psychiatric disorder.  In the September 1999 VA examination, 
the veteran is diagnosed with a panic disorder "based on: a) 
Increased heart rate. b) Increased breathing with feelings of 
suffocation. c) Excessive sweating. d) Feelings of walls 
closing in on him, and a desire to take flight."  These are 
objectively different symptoms than the dizziness, trouble 
focussing, nausea, blackouts and headaches reported during 
the in-service treatments.  Although the VA examiner who 
examined the veteran in September 1999 did not have the 
veteran's claims file to review, the veteran presented a 
recitation of his medical history, including his reported in-
service symptoms.  However, the examiner did not indicate 
that the veteran's current panic disorder had any 
relationship to his active service, which was approximately 
25 years prior.  Without a medical opinion indicating that 
the veteran's current panic disorder is related to his active 
service, or medical evidence establishing that the veteran 
had continuous symptoms of a panic disorder since service, 
and that such symptoms are related to the current diagnosis, 
there is simply no basis for the veteran's claim.  Moreover, 
the Board finds that in the absence of any indication in the 
record that the veteran's current panic disorder and 
associated symptoms are related to his active service, there 
is no basis to remand this appeal for an additional VA 
examination.  

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder, to include panic disorder.  As 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is not applicable.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include panic disorder, is denied.

		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

